Exhibit 10.9
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE.  THE PRINCIPAL AMOUNT REPRESENTED BY
THIS NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.
 
MARATHON PATENT GROUP, INC.
 
PROMISSORY NOTE
 
Principal Amount: $2,375,000
   
Original Issuance Date: May 2, 2014

 
FOR VALUE RECEIVED Marathon Patent Group, Inc., a Nevada corporation (the
“Company”), promises to pay to TechDev Holdings, LLC, a Texas limited liability
company, of 719 W. Front Street, Suite 242, Tyler, TX 75702 (“TechDev”) and The
Spangenberg Family Foundation for the Benefit of Children’s Healthcare and
Education, a 501(c)(3) charitable organization organized under the laws of Texas
(“SFF”; TechDev and SFF are collectively referred to as the “Holders” and
individually as a “Holder”) an aggregate principal amount of Two Million Three
Hundred Seventy Five Thousand Dollars ($2,375,000.00) (payable in the
proportions as directed by Holders and representing the Second Cash Payment as
provided for and defined in the Agreement dated as of the date hereof (the
“Purchase Agreement”), to which the Company and the Holders are parties) payable
on or prior to September 30, 2014 (the “Maturity Date”), provided, however, that
if this Note is not paid in full by June 30, 2014 the aggregate principal amount
of this Notice shall be increased to Two Million Eight Hundred Fifty Thousand
Dollars ($2,850,000.00) (the “New Principal Balance”).
 
The following is a statement of the rights of the Holders of this Note and the
conditions to which this Note is subject, and to which the Holders, by the
acceptance of this Note, agree:
 
1.           Event of Default.
 
(a)           For purposes of this Note, an “Event of Default” means:
 
(i)           the Company shall default in the payment of principal on this Note
on or prior to the applicable Maturity Date; or
 
(ii)           the Company shall be in breach of any obligation, covenant or
representation made in this Note or the Purchase Agreement; or
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)           the Company shall (a) become insolvent; (b) dissolve or
terminate its existence; (c) admit in writing its inability to pay its debts
generally as they mature; (d) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (e) apply for or consent to the
appointment of a trustee, liquidator, receiver or similar official for it or for
a substantial part of its property or business; or
 
(iv)           a trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or
 
(v)           any governmental agency or any court of competent jurisdiction at
the insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
(vi)           bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings, or relief under any bankruptcy law or any law for the
relief of debt shall be instituted by or against the Company and, if instituted
against the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding.
 
Upon the occurrence of an Event of Default, the entire unpaid and outstanding
indebtedness due under this Note shall be immediately due and payable without
notice and Holders shall be entitled to such additional rights and remedies as
are provided by law.


Until the Note is paid in full, the Company shall be obligated to make payments
on this Note to the Holders out of 50% of the net proceeds of any debt or equity
financing received by the Company subsequent to the date hereof and from 100% of
any Net Recoveries (as such term is defined in the Pay Proceeds Agreement (as
delivered in connection with the Purchase Agreement)) within two business day of
receiving any such net proceeds or Net Recoveries.


Notwithstanding anything to the contrary contained in this Note, in no event
shall the total of all charges payable under this Note which are or could be
held to be in the nature of interest exceed the maximum rate permitted to be
charged under applicable law.  Should a Holder receive any payment which is or
would be in excess of that permitted to be charged under any such applicable
law, such payment shall have been, and shall be deemed to have been, made in
error and shall automatically be applied to reduce the principal balance
outstanding on this Note.


(b)           As soon as possible and in any event within two days after the
Company becomes aware that an Event of Default has occurred, the Company shall
notify the Holders in writing of the nature, extent and time of and the facts
surrounding such Event of Default, and the action, if any, that the Company
proposes to take with respect to such Event of Default.
 
2.           Prepayment. The Company may prepay this Note at any time, in whole
or in part, without penalty or premium.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Miscellaneous.
 
(a)           Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note and delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company and, in the case of
mutilation, on surrender and cancellation of this Note (or what remains
thereof), the Company shall execute and deliver, in lieu of this Note, a new
note executed in the same manner as this Note, in the same principal amount as
the unpaid principal amount of this Note and dated the date of this Note.
 
(b)           Payment.  All payments under this Note shall be made in lawful
tender of the United States no later than 5:30 pm, Eastern Standard Time, on the
date on which such payment is due, by wire transfer of immediately available
funds to the account identified by the Holders. Time is of the essence as to all
dates set forth herein, provided, however, that whenever any payment to be made
under this Note shall be stated to be due on a Saturday, Sunday or a public
holiday, or the equivalent for banks generally under the laws of the State of
New York (any other day being a “Business Day”), such payment may be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest.
 
(c)           Waivers.  The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
(d)           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against
which enforcement of the same is sought.
 
(e)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing sent by mail, facsimile with printed
confirmation, nationally recognized overnight carrier or personal delivery and
shall be effective upon actual receipt of such notice, to the following
addresses until notice is received that any such address or contact information
has been changed:
 
To the Company:
 
Marathon Patent Group, Inc.
2331 Mill Road, Suite 100
Alexandria, VA 22314
 
To Holders:
 
TechDev Holdings LLC.
The Spangenberg Family Foundation for the Benefit of Children’s Healthcare and
Education
719 W. Front Street, Suite 242
Tyler, TX 75707
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Expenses; Attorneys’ Fees.  If action is instituted to enforce or
collect this Note, the Company promises to pay or reimburse all reasonable costs
and expenses, including, without limitation, reasonable attorneys’ fees and
costs, incurred by the Holders in connection with such action.
 
(g)           Successors and Assigns.  This Note may not be assigned or
transferred by the Company without the express written consent of the
Holders.  This Note may only be assigned or transferred by Holders subject to
applicable securities laws.  Subject to the preceding sentence, the rights and
obligations of the Company and the Holders of this Note shall be binding upon
and benefit the successors, permitted assigns, heirs, administrators and
permitted transferees of the parties.
 
(h)           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising on the part of the Holders, any right, option, remedy, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, option, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, option, remedy, power or privilege.  The rights, options, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, options, remedies, powers and privileges provided by law.
 
(i)           Governing Law; Jurisdiction.  THE PARTIES HEREBY AGREE THAT THIS
NOTE IS MADE AND ENTERED INTO IN THE STATE OF TEXAS AND FURTHER AGREE THAT ALL
ACTS REQUIRED BY THIS NOTE AND ALL PERFORMANCE HEREUNDER ARE INTENDED TO OCCUR
IN THE STATE OF TEXAS.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE STATE OR
FEDERAL COURTS OF THE STATE OF TEXAS OVER ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE.  EACH PARTY HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  FINAL JUDGMENT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON EACH
PARTY DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED IN THE COURTS OF THE
JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY IS SUBJECT, BY A
SUIT UPON SUCH JUDGMENT.  THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO TRIAL
BY JURY.
 


 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 
 

 
MARATHON PATENT GROUP, INC.
           
By: 
/s/ Doug Croxall      
Name: Doug Croxall
Title: Chief Executive Officer
         

 
 